UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4541


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANDREW JONATHAN BOWLES,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cr-00423-D-1)


Submitted: April 14, 2020                                         Decided: April 16, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Jonathan Bowles appeals his conviction and 360-month sentence imposed

following his guilty plea to manufacture of child pornography, in violation of 18 U.S.C.

§ 2251(a), (e) (2018), pursuant to a written plea agreement. Appellate counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), questioning whether Bowles’

sentence is reasonable. Bowles did not file a pro se supplemental brief despite being

notified of his right to do so. The Government moves to dismiss this appeal as barred by

the appellate waiver contained in Bowles’ plea agreement. For the following reasons, we

affirm in part and dismiss in part.

       Appellate counsel questions whether Bowles’ sentence is reasonable. Where, as

here, the Government seeks to enforce an appeal waiver and Bowles has not alleged a

breach of the plea agreement, we will enforce the waiver if it is valid and the issue being

appealed falls within the scope of the waiver. United States v. Dillard, 891 F.3d 151, 156

(4th Cir. 2018). Bowles does not contest that he knowingly and intelligently waived his

right to appeal, see United States v. Manigan, 592 F.3d 621, 627 (4th Cir. 2010), and our

review of the plea hearing leads us to conclude that the waiver is valid and enforceable.

Moreover, Bowles’ challenge to the reasonableness of his sentence falls within the waiver’s

scope, and we have thoroughly reviewed the record in accordance with Anders and have

identified no potentially meritorious issues that would fall outside the scope of the waiver.

Accordingly, we grant the Government’s motion to dismiss Bowles’ appeal of his sentence

and affirm the remainder of the district court’s judgment.



                                             2
       This court requires that counsel inform Bowles, in writing, of the right to petition

the Supreme Court of the United States for further review. If Bowles requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Bowles. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3